Citation Nr: 1414337	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-36 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating of 10 percent for the period of the claim prior to March 2, 2012, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from December 1993 to May 1996 and from July 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for migraine headaches and assigned a 10 percent evaluation.

Jurisdiction was transferred later to the RO in Wichita, Kansas.  

In an April 2012 rating decision by the Wichita RO, the disability rating for the Veteran's migraine headache disability was increased to 30 percent, effective March 2, 2012.  In a July 2012 statement, the Veteran indicated that she is satisfied with the 30 percent rating, but believes that it should be effective from the date of receipt of her claim for increase in June 2009.  The Board has limited its consideration accordingly.

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO.  However, in a September 2011 correspondence, the Veteran's representative indicated that the Veteran did not want a hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.





FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a migraine headache disability on November 28, 2007.  

2.  An October 2008 rating decision granted service connection for a migraine headache disability at a 10 percent disability evaluation, effective November 28, 2007.

3.  Within one year of the October 2008 rating decision the Veteran submitted a statement regarding her migraine headache disability and there was evidence submitted related to her migraine headache disability.   

4.  An August 2009 rating decision continued a 10 percent disability rating. 

5.  An April 2012 rating decision increased the Veteran's rating for her migraine headache disability to a 30 percent rating, effective March 2, 2012.

6.  During the period of this claim prior to March 2, 2012, the Veteran's migraine headaches were manifested by prostrating attacks occurring every 3 days; however, has not resulted in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no more, for migraine headaches, from November 28, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a July 2009 letter, prior to the date of the issuance of the appealed August 2009 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, she was afforded VA examinations in February 2008, July 2009 and May 2012.

The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Factual Background and Analysis

In this case, in an October 2008 rating decision, the RO granted service connection for migraine headaches and assigned an initial 10 percent disability evaluation, effective November 28, 2007 under Diagnostic Code 8100.

An August 2009 rating decision confirmed and continued the 10 percent disability rating for migraine headaches.

The Veteran subsequently perfected an appeal regarding this issue.

As noted above, an April 2012 rating decision increased the Veteran's rating for her migraine headache disability to a 30 percent rating, effective March 2, 2012.

The currently assigned effective date of March 2, 2012, for the grant of a 30 percent rating is based on the RO's determination that the increase in disability warranting a 30 percent rating was initially shown by the report of a VA examination performed on that date.  

The Veteran believes that the 30 percent rating should be assigned an earlier date because the disability was sufficiently severe to warrant a 30 percent rating prior to March 2, 2012.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "A marked loss of strength, as in exhaustion." 

VA regulations also do not define "economic inadaptability."  The Court has noted, however, that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran underwent a VA examination in February 2008.  She reported having headaches about once per week.  The diagnosis was headaches for 3 years.  The examiner noted that the frequency of the prostrating attacks was zero.

The Veteran underwent a VA examination in July 2009.  She reported a history of continuing headaches with increasing progression from once a week to currently daily headaches.  They were a 4-7 out of 10 on a pain scale.  The headaches occurred with triggers including assisting her 9 month old with walking, caffeine, wine and chocolate.  There was no nausea, vomiting or photophobia.  There were no aura or visual changes.  She treated her headaches with continuous over the counter medication.  She had weekly headaches over the past 12 months but was able to perform activities of daily living.  Her attacks were not prostrating and ordinary activity was possible during the day.  The diagnosis was migraine headaches.

In July 2009 statements, the Veteran's husband and mother-in-law both noted that the Veteran was experiencing daily headaches that inhibited her ability to perform basic daily activities.

In August 2009, the Veteran was referred to a VA consultation for evaluation of her chronic neck pain and headaches.  She had been treated since 2006 with medications and physical therapy for her headaches.  Over the last several months, she had been having paresthesias in her legs at night which have been associated with headaches that wake her from sleep.  She reported that she typically had headaches every day of the week except for maybe one or two days.  The headaches frequently started rising in the morning and persisted throughout the day.  She had throbbing discomfort and stabbing discomfort.  She did not note any visual phenomena associated with her headaches although early in their course she noted visual changes.  She reported that when her headaches were severe, she may note weakness in her left arm.  The treating physician noted that "given the duration and reported severity of her headaches, and reported increase in symptoms over time, and failure to respond to measure usually effective for tension and vascular headaches, consideration should be given to referral to a headache specialist for management".

A February 2010 VA treatment report demonstrated a diagnosis of migraines that were unstable.

A March 2010 physical therapy report noted that the Veteran's last severe headaches was yesterday which was an 8 out of 10 on the pain scale.  Her headaches were not as frequent but still could be fairly intense.  

In a March 2010 VA treatment note, the Veteran reported that her headaches were getting worse and worse and came more often.

An August 2010 treatment note reported that the Veteran indicated that her headaches were severe all of the time and were still getting worse.

An August 2010 treatment note indicated that the Veteran had daily headaches and some light sensitivity.  She denied nausea or vomiting.   She sometimes felt eye pressure especially when she bent over.  She had gone to physical therapy but found that chiropractic care and acupuncture were more helpful.  

An October 2010 mental health note reported that the Veteran had headaches that when occurring, only went away for a few minutes at a time.  She got peaks every 3 days and felt burning in arms and legs.  She was unable to function well through the headache peaks.

January 2011, April 2011 and July 2011 VA treatment notes provided a diagnosis of severe migraines.

In an August 2011 VA treatment note, the Veteran rated her pain at 10 out of 10 and indicated that she usually had some sort of headache "24/7". 

Based on the reports of severe headaches that occurred daily, the Board finds that an initial 30 percent disability is warranted for the period prior to March 2, 2012 for migraine headaches under Diagnostic Code 8100.

The Board notes that the February 2008 and July 2009 VA examiners determined that the Veteran's headaches were not prostrating.  However, while subsequent VA treatment records do not explicitly state whether the Veteran's headaches were prostrating, they note that the Veteran's headaches kept worsening and impacted her ability to function.  Specifically, an August 2010 VA treatment report indicated that the Veteran's headaches were severe all of the time and were still getting worse while an October 2010 treatment report noted that .the Veteran was unable to function well through the headache peaks.  Multiple VA treatment reports have also provided diagnoses of "severe headaches".  These descriptions of the headaches and their impact suggest prostrating attacks.  As the evidence during the period prior to March 2, 2012 suggests prostrating attacks (whether of migraines or tension headaches) occurring more than once per month, an initial 30 percent rating is warranted for the Veteran's disability for this time period.

However, the evidence of record does not indicate that her disability is productive of severe economic inadaptability.  Specifically, while the Veteran was unemployed, there is no evidence that the evidence supports the finding that the Veteran was experiencing prostrating attacks that were productive of severe economic inadaptability.  As such, the criteria for an initial rating in excess of 30 percent under Diagnostic Code 8100 are not approximated.  38 C.F.R. §§ 4.7, 4.21 (2013).

Under these circumstances, the Board finds that the criteria for assignment of a an initial rating in excess of 30 percent for the Veteran's migraine headache disability for the period prior to March 12, 2012, are not met. 

Regarding the effective date of the Veteran's initial 30 percent rating, as noted above,  the Veteran contends that the effective date of the 30 percent rating should be the date of her claim for an increased rating (June 29, 2009).  However, the Board finds that November 28, 2007, the date of the receipt of the claim, is the appropriate effective date for the Veterans initial 30 percent rating for migraine headaches.

In making this determination, the Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See, 38 C.F.R. § 3.156(b).

Notably, after the initial October 2008 rating decision granting service connection for migraine headaches and prior to the August 2009 rating decision that confirmed the 10 percent rating, the Veteran submitted a June 2009 correspondence regarding the severity of her headaches.  Additionally, evidence regarding her headaches was associated with the file which included a July 2009 VA examination.  This correspondence and evidence constituted new and material evidence under 38 C.F.R. § 3.156(b), and extended the period allotted the Veteran to file a notice if disagreement (NOD) from October 2009 to July 2010.  In essence, the October 2008 rating decision that assigned an initial rating of 10 percent has remained open.  

The submission of new and material evidence within the one-year appeal period following the notification of the denial of the claim served to abate the finality of this decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, as the Veteran's initial October 2008 rating decision remained open and an appeal as to the issue of entitlement to a rating in excess of 10 percent for migraine headaches was later perfected, the Board concludes, after a review of all pertinent documents, that an effective date of November 28, 2007, but no earlier, is warranted for the 30 percent schedular rating for migraine headaches.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected migraine headaches.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected migraine headaches.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.





ORDER

Entitlement to an initial disability rating of 30 percent, and no more, for migraine headaches, from November 28, 2007, is granted subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


